— Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did this court err, as a matter of law, in modifying the order and judgment by reversing so much thereof as fixed the amount of counsel fees, remitting the matter to Special Term for further proceedings and, as so modified, affirming the order?” Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur.